  2:19-cv-00263-RMG-MGB            Date Filed 12/17/19       Entry Number 35        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

 EQUAL EMPLOYMENT                               )       C.A. No. 2:19-cv-00263-RMG-MGB
 OPPORTUNITY COMMISSION,                        )
                                                )
                Plaintiff,                      )
                                                )       JOINT MOTION FOR ENTRY OF
        v.                                      )            CONSENT DECREE
                                                )
 MASSEY SERVICES, INC.,                         )
                                                )
                Defendant.                      )
                                                )

       Plaintiff U.S. Equal Employment Opportunity Commission and Defendant Massey

Services, Inc. respectfully move this Court to enter the attached Consent Decree.

       Respectfully submitted this the 17th day of December, 2019.

 WE SO MOVE:                                        WITH CONSENT OF:

 U.S. EQUAL EMPLOYMENT                              MASSEY SERVICES, INC.,
 OPPORTUNITY COMMISSION                             Defendant

 SHARON FAST GUSTAFSON                              J. Scott Hudson, Esq. (pro hac vice)
 General Counsel                                    shudson@zkslawfirm.com
                                                    Kevin P. Robinson, Esq. (pro hac vice)
 JAMES L. LEE                                       krobinson@zkslawfirm.com
 Deputy General Counsel                             ZIMMERMAN, KISER & SUTCLIFFE, P.A.
                                                    315 East Robinson Street, Suite 600
 GWENDOLYN YOUNG REAMS                              Orlando, Florida 32801
 Associate General Counsel
                                                    s/ Molly Hughes Cherry                 .
 ANTONETTE SEWELL                                   Molly Hughes Cherry, Esq.
 Regional Attorney                                  Fed ID No. 7067
 Atlanta District Office                            NEXSEN PRUET, LLC
                                                    205 King Street, Suite 400 (29401)
 LAKISHA DUCKETT ZIMBABWE                           P.O. Box 486
 Supervisory Trial Attorney                         Charleston, South Carolina 29402
 Atlanta District Office                            Phone: 843.577.9440
                                                    Facsimile: 843.414.8209
 Keyana C. Laws (pro hac vice)                      MCherry@nexsenpruet.com
 Senior Trial Attorney

                                                1
 2:19-cv-00263-RMG-MGB        Date Filed 12/17/19   Entry Number 35   Page 2 of 2




Atlanta District Office                      ATTORNEYS FOR DEFENDANT
100 Alabama St., SW, Suite 4R30
Atlanta, Georgia 30303
Telephone: (404) 562-6823
Facsimile: (404) 562-6905
keyana.laws@eeoc.gov

s/ Rachael S. Steenbergh-Tideswell   .
RACHAEL S. STEENBERGH-TIDESWELL
South Carolina Federal Bar No. 10867
Senior Trial Attorney
Charlotte District Office
129 West Trade Street, Suite 400
Charlotte, North Carolina 28202
Telephone: (980) 296-1274
Facsimile: (704) 954-6412
Email: rachael.steenbergh@eeoc.gov

ATTORNEYS FOR PLAINTIFF




                                         2
